Title: To George Washington from Ephraim Blaine, 28 February 1778
From: Blaine, Ephraim
To: Washington, George



Dover [Del.]28th February 1778
May it Please Your Excellency

On my Arrival at the Head of Elke, thought it prudent to look out if a place more remote, and secure from the Enemy, could not be found upon the Head of Chesepeak Bay to store what Provision might come from the Eastern shore & the Southward, I proceeded from thence to Johnstons Ferry, at the Head of the Tide on this side the River Susquehannah, no conveniency of Wharfe or Store Houses, Opposite at one Smiths, there is three Stores, but no Mills Convenient. Stephens or Harrisons Ferry large Ships may lay Opposite, & no Ware Houses, at Charles Town a large building & Wharfe, there I have Appointed a Person to receive such Stores as may be directed to his care. North East is a poor & inconvenient Place, no Wharfe or Stores of any kind.
At a place called Oxford Meeting House fourteen Miles from Elke, the same distance from Charlestown and those other Places, have fixed as a proper place to remove the Stores to as they arrive at Elke & Charlestown provided your Excellency approves of the same. Capt. Lee and

some of my People have collected a considerable number of Cattle, great part but ordinary—the Cattle in this Country in general are very small but numerous, if no danger from the Enemy it’s almost a pity to remove any untill they have the advantage of the Marsh Pasture in the Spring which would make them early Beef.
There is great Quantities of Wheat in this neck or Penensula, & make not the least doubt, but sufficient to maintain your Excellencys Army one Year—I found at Cantwells Bridge in Store, near Ten Thousand Bushels wheat & Two hundred & fifty Barrels of Flour, which the inhabitants inform me has lain there since last Summer, besides large parcels in sundry other places, some Farmers have Two Years Crops in Stacks.
A Mr Canby who has a Mill upon the Head of Sassafrass River, in partnership with a Mr Stephens have Five Hundred Barrels Flour, a Number of Empty Barrels, & three thousand Bushells of Wheat. this can be sent up Chesepeak Bay to Charlestown, I think it is prudent to remove every Barrel of Flour from this County it being so Convenient to the Delaware that the Enemies Boats may come up to the Mills Tail—would wish your Excellency to order all the Waggons which Possibly can be spared from Camp for that purpose, Mr Howell will stay at Middletown & direct the loading of them—every Measure is Adopted to forward the Salt Provisions from this Country—Mr McGarmont of this Place has been exceeding industrious, & procured a considerable Quantity of Pork. when I arrive at Baltimore shall be able to inform your Excellency what supplies you may expect from the Southern parts of my District—I have the Honor to be with great respect Your Excellencys most Obedient & most Hble Servt

Eph. Blaine D.C.G.

